DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims 6, 9, 13, 14, and 17, filed 05/16/2022, have made the claim objections moot.  The claim objections of 02/14/2022 have been withdrawn.
Applicant’s amendments to claims 1, 5 and 11, filed 05/16/2022, have made the rejections under §112(b) moot.  The rejections under §112(b) of 02/14/2022 have been withdrawn.
Applicant’s amendments to claim 1, filed 05/16/2022, have made the rejections of claims 1-4 and 6 under §103 moot.  The rejections of claims 1-4 and 6 under §103 of 02/14/2022 have been withdrawn.
Applicant’s amendments to claim 17, filed 05/16/2022 which incorporated the allowable features of claim 5 into independent claim 17, in combination with the examiners amendments of claim 17 explained below, have made the rejection of claim 17 under §103 moot.  The rejection of claim 17 under §103 of 02/14/2022 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney NICHOLAS M. STABLER on 05/26/2022.

The application has been amended as follows: 

Claim 1 Line 12 states: “frame thereof; and” has been changed to now state: 
--frame  for the pump; and--

Claim 6 Line 1 states: “The pump of claim 4, wherein the upper support” has been changed to now state: --The pump of claim [[4]] 1, wherein the upper support--

	Claim 7 Line 1 states: “The pump of claim 4, wherein the upper support” has been changed to now state: --The pump of claim [[4]] 1, wherein the upper support--

	Claim 17 Line 1-5 states:
“A dual disc pump comprising:
a housing which holds dual pump discs, each pump disc attached to a split rod bearing disposed above the housing, and a top of each of the split rod bearings is detachable via a securing mechanism; 
two pedestals connected to an upper portion of the housing and disposed on opposing”
Has been changed to now state:
--A dual disc pump comprising:
a housing which holds dual pump discs, each pump disc attached to a split rod bearing disposed above the housing, and a top of each of the split rod bearings is detachable via a securing mechanism; 
an upper support element connected to the housing;
two pedestals connected to an upper portion of the housing and disposed on opposing--
Claim 17 Line 9 states: “frame thereof; and” has been changed to now state: 
--frame  for the pump; and--

Claims 18-20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
--CLAIM(S) 1-3 and 6-16 IS/ARE ALLOWABLE FOR THE REASONS SET FORTH IN THE NON-FINAL OFFICE ACTION MAILED ON 02/14/2022.--
--Further since claim 17 requires similar limitations (i.e. “wherein … the upper support element comprises an H-shaped portion having attachment mechanisms at an end of each arm of the H-shaped portion for securing the pump to a frame for the pump”) as those that makes claim 1 allowable, claim 17 is also allowable for the same reasons as claim 1.--
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        



/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746